DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 7/23/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive. The rejection of claim 1 and dependents has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 10/1/2021.
The application has been amended as follows: 
Claim 1, page 1, line 14 is amended from “3 to 20” to read -- 5 to 20 --.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious 
An in-line multi-wavelength optical sensor system (100) for monitoring of microorganism production, said system (100) comprising b. a rectangular flow chamber having an inlet, an outlet, a first side and a second side, wherein the flow chamber is configured to fluidly connect to a microorganism production chamber such that the flow chamber is in-line with the microorganism production chamber, wherein the sample comprising the microalgae culture is pumped through the flow chamber from the inlet to the outlet, wherein the sample comprising the microalgae culture flows through and contacts only the flow chamber, wherein the inlet, the flow chamber and the outlet are all positioned on the same plane such that the flow chamber tapers towards both the inlet and the outlet, wherein a diameter of the rectangular flow chamber is 5 to 20 mm to contain the sample comprising the microalgae culture, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Relevant to claim 1, Kester (US20020053640) teaches large tubes (paragraph 0026) but is directed to spectroscopic methods, not absorption by microorganisms. Salwell (US20180011016) also teaches large tubes (paragraph 0034) but ball lens 260 is embedded in the flow cell wall, making the path length across the cell shorter, and also configured to focus light scattered from a cell within the flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877